       Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 REBECCA M. EZENWANNE                                                               PLAINTIFF

 V.                                                 CIVIL ACTION NO. 3:20-CV-85-DPJ-FKB

 MANHATTAN NURSING &                                                              DEFENDANT
 REHABILITATION CENTER, LLC

                                             ORDER

       Plaintiff Rebecca M. Ezenwanne says her employer, Defendant Manhattan Nursing &

Rehabilitation Center, LLC (“Manhattan Nursing”), discriminated against her based on her age,

race, and alleged disability. Specifically, she accuses Manhattan Nursing of creating a hostile

work environment and unlawfully firing her. Manhattan Nursing has moved to dismiss all but

the race- and age-discrimination claims. For the following reasons, its motion [3] is granted in

part and denied in part.

I.     Background

       Ezenwanne is a forty-one-year-old black woman. Compl. [1] ¶ 10. She began working

for Manhattan Nursing in May 2007 as a Payroll Clerk. Id. ¶ 7. After leaving the position in

March 2015, she returned in August 2016 in the same role. Id. During her second stint at

Manhattan Nursing, Ezenwanne “was accepted into [a] nursing [school] program.” Charge of

Discrimination [1-1] at 2; see also Compl. [1] ¶ 8. She appears to have enrolled. See Compl. [1]

¶ 8.

       On October 1, 2019, Bobbie Blackard, Manhattan Nursing’s “Administrator,” “gave

[Ezenwanne] an ultimatum to quit nursing school or lose her job.” Id. Meanwhile, Ezenwanne

alleges, Blackard allowed a younger white employee, Jennifer Landers, “to attend nursing school

and . . . worked around her school schedule.” Id. In contrast, Blackard “wouldn’t work around
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 2 of 11




[Ezenwanne’s school] schedule because she said it’s not working for her.” Charge of

Discrimination [1-1] at 2.

       Ezenwanne says the ultimatum “created a hostile working environment.” Compl. [1] ¶ 8.

Then, on October 29, 2019, Ezenwanne’s “doctor told her that due to the stress of the working

environment and her resultant inability to focus and concentrate, she was unfit to perform any

job duties without appropriate accommodation.” Id. As a result, Ezenwanne was “referred for

counseling due to emotional distress,” id., and apparently took medical leave, id. ¶ 9; Pl.’s Resp.

[10] at 5. She filed a charge of discrimination with the Equal Employment Opportunity

Commission on November 13, 2019, claiming she was discriminated against because of her race,

age, and disability. Charge of Discrimination [1-1] at 1.

       Ezenwanne returned to work on December 2. Charge of Discrimination [1-3] at 1. That

same day, Blackard “informed [Ezenwanne] that she eliminated [Ezenwanne’s] payroll

position.” Id.; see also Compl. [1] ¶ 9. Ezenwanne responded with another charge of

discrimination nine days later claiming she was “discriminated against in retaliation in violation

of Title VII[.]” Charge of Discrimination [1-3] at 1.

       Ezenwanne filed this action in February 2020, raising claims of race discrimination,

retaliation, and hostile work environment under Title VII of the Civil Rights Act of 1964, age

discrimination under the Age Discrimination in Employment Act, and disability discrimination

in violation of the Americans with Disabilities Act (“ADA”). Compl. [1] ¶¶ 8, 10. Manhattan

Nursing has moved to dismiss the hostile-work-environment, disability-discrimination, and




                                                 2
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 3 of 11




retaliation claims. Mot. [3] at 1. Ezenwanne responded, and Manhattan Nursing declined to

reply.1

II.       Standard

          To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. This standard “‘simply calls for enough fact to raise a reasonable expectation that

discovery will reveal evidence of’ the necessary claims or elements.” In re S. Scrap Material

Co., LLC, 541 F.3d 584, 587 (5th Cir. 2008) (quoting Twombly, 550 U.S. at 556)). When

considering a Rule 12(b)(6) motion, the Court accepts all well-pleaded facts as true and views

them in the light most favorable to the plaintiff. New Orleans City v. Ambac Assur. Corp., 815

F.3d 196, 199 (5th Cir. 2016). In a Rule 12(b)(6) analysis, courts may rely on the complaint, its

proper attachments, “‘documents incorporated into the complaint by reference, and matters of

which a court may take judicial notice.’” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338

(5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).




1
  The Court notes that Manhattan Nursing filed a motion but no supporting memorandum,
electing to instead incorporate its legal arguments into the motion. That violated Uniform Local
Rule 7(b)(2), which states that “[c]ounsel must file a memorandum brief as a separate docket
item from the motion.” Defense counsel is advised to review and follow the applicable local
rules.
                                                    3
       Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 4 of 11




III.   Analysis

       A.      Hostile Work Environment

       Ezenwanne pleaded that “Blackard gave Plaintiff an ultimatum to quit nursing school or

lose her job, which created a hostile working environment.” Compl. [1] ¶ 8 (emphasis added).

Beyond that, Ezenwanne merely says “[t]he work environment continued to worsen” after the

ultimatum, id., and that she was “otherwise subjected . . . to a hostile work environment,” id. ¶ 9.

But such conclusory assertions receive no presumption of truth under Rule 12(b)(6) and must be

ignored. Iqbal, 556 U.S. at 678. The question, therefore, is whether the alleged ultimatum states

a plausible harassment claim.2

       Ezenwanne argues that she has “repeatedly stated that the[ harassing] actions taken

against her were because of her race, age and disability.” Pl.’s Resp. [10] at 4. Assuming her

Complaint links those specific characteristics to her harassment claim—which is not entirely

clear—the three claims share similar elements. Relevant here, all three require conduct that was

sufficiently severe or pervasive to affect a term, condition, or privilege of employment. See

Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002) (stating elements of race-based hostile-

work-environment claim); Flowers v. S. Reg’l Physician Servs. Inc., 247 F.3d 229, 235–36 (5th

Cir. 2001) (extending severe-or-pervasive standard to disability-based claims); Dediol v. Best

Chevrolet, Inc., 655 F.3d 435, 440 (5th Cir. 2011) (“For conduct to be actionable [as age-based



2
  Ezenwanne said a little more in her first charge of discrimination, claiming that “Ms. Blackard
has put all this work on me which is no part of my payroll job duties anyway, but she wanted to
make me feel bad as if I couldn’t get my work done, which has caused nothing but stress and has
a negative and bad effect on my quality of life.” Charge of Discrimination [1-1] at 2. But in her
Complaint, she does not allege that the increased workload constituted harassment, nor does she
allege that employees outside her protected classes were treated better in this regard.
Accordingly, the Court does not read Ezenwanne’s pleadings to claim that an increased workload
is part of her hostile-work-environment claim.

                                                 4
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 5 of 11




harassment], it needs to be sufficiently severe or pervasive[.]” (citation omitted)). Manhattan

Nursing says, among other things, that Ezenwanne failed to establish this element. Mot. [3] at 4.

       To alter a term, condition, or privilege of employment, “[t]he alleged conduct ‘must be

both objectively offensive, meaning that a reasonable person would find it hostile and abusive,

and subjectively offensive, meaning that the victim perceived it to be so.’” Paul v. Northrop

Grumman Ship Sys., 309 F. App’x 825, 828 (5th Cir. 2009) (quoting Harvill v. Westward

Commc’ns LLC, 433 F.3d 428, 434 (5th Cir. 2005)). Whether those statements exist is based on

the totality of the circumstances, including “the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work performance.” Harris v. Forklift

Sys., Inc., 510 U.S. 17, 21 (1993). Accordingly, “‘simple teasing,’ offhand comments, and

isolated incidents (unless extremely serious) will not amount to discriminatory changes in the

‘terms and conditions of employment.’” Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998) (internal citation omitted) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S.

75, 81 (1998)).

       Here, Ezenwanne offers a single incident as forming the basis of her hostile work

environment—that “Blackard gave [her] an ultimatum to quit nursing school or lose her job.”

Compl. [1] ¶ 8. While she does plead facts regarding her subjective reaction to this incident, she

pleads no facts suggesting that the alleged discrimination was pervasive. And when an isolated

incident forms the basis of a hostile-work-environment claim, the conduct must be “extremely

serious” to be actionable. Faragher, 524 U.S. at 788; see also Paul, 309 F. App’x at 828

(discussing the severity/pervasiveness dichotomy).




                                                 5
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 6 of 11




       Without more, it is hard to see a plausible claim that this single incident was sufficiently

serious to overcome the lack of pervasiveness. Blackard, who allegedly held discriminatory

animus, hired Ezenwanne in August 2016. Compl. [1] ¶ 8. From August 2016 until October 1,

2019, a period spanning more than three years, Ezenwanne apparently suffered no disparate

treatment. Even after the alleged ultimatum, Ezenwanne does not claim that she was fired for

failing to quit nursing school. Nor does she allege that she quit nursing school in fear of losing

her job. Indeed, allegations that generally evince harassment—frequent discriminatory conduct,

physical threats or humiliation, and unreasonable interference with work performance, are

absent. Harris, 510 U.S. at 21.

       Notably, Ezenwanne provided no legal arguments addressing this issue in her response.

So, without additional factual allegations in the Complaint, or argument from Ezenwanne, the

Court agrees that she has yet to plead a plausible claim that this single incident was sufficiently

severe or pervasive to constitute a hostile work environment based on race, age, or disability.

       Finally, as to the disability portion of this claim, Ezenwanne’s pleaded timeline provides

an additional basis for dismissal. Her alleged disability did not arise until October 29, 2019.

Compl. [1] ¶ 8. But the ultimatum, “which created [the] hostile working environment,” occurred

on October 1. Id. So, the hostile work environment appears to have been a cause of

Ezenwanne’s disability, not a basis for such an environment. See id. (“[D]ue to the stress of the

working environment[,] . . . she was unfit to perform any job duties”). The hostile-work-

environment claims are dismissed without prejudice.3



3
  Manhattan Nursing seeks dismissal with prejudice for these pleading errors. See Def.’s Mot.
[3] at 1. But “a plaintiff’s failure to meet the specific pleading requirements should not
automatically or inflexibility result in dismissal of the complaint with prejudice to re-filing.”
Hart v. Bayer Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (citation omitted). “Although a court
may dismiss the claim, it should not do so without granting leave to amend, unless the defect is
                                                  6
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 7 of 11




       B.      Disability Discrimination

       Manhattan Nursing argues that Ezenwanne’s disability-discrimination claim fails because

she did not allege facts sufficient to satisfy the ADA’s definition of “disability.” Mot. [3] at 5.

       To prevail on a disability discrimination claim under the ADA, a plaintiff must establish

that “(1) [s]he is disabled within the meaning of the ADA, (2) [s]he is qualified and able to

perform the essential functions of his job, and (3) h[er] employer fired h[er] because of h[er]

disability.” Kemp v. Holder, 610 F.3d 231, 235 (5th Cir. 2010) (citing Talk v. Delta Airlines,

Inc., 165 F.3d 1021, 1024 (5th Cir. 1999)). The ADA defines disability as “(A) a physical or

mental impairment that substantially limits one or more major life activities of such individual;

(B) a record of such impairment; or (C) being regarded as having such an impairment.” 42

U.S.C. § 12102(1). Only the first definition is applicable here.

       “To establish a claim under subsection A of the definition of disability, a plaintiff must

allege that [s]he (1) has a mental or physical impairment that (2) substantially limits (3) a major

life activity.” Hale v. King, 642 F.3d 492, 500 (5th Cir. 2011). A “mental impairment” is “[a]ny

mental or psychological disorder, such as an intellectual disability[,] . . . organic brain syndrome,

emotional or mental illness, and specific learning disabilities.” 29 C.F.R. § 1630.2(h)(2). The

phrase “substantially limits” compares “the ability of an individual to perform a major life

activity . . . to most people in the general population.” Id. § 1630.2(j)(1)(ii). In other words,

“‘[t]o be substantially limited means to be unable to perform a major life activity that the average

person in the general population can perform, or to be significantly restricted in the ability to



simply incurable or the plaintiff has failed to plead with particularity after being afforded
repeated opportunities to do so.” Id. In this case, it is not apparent that Ezenwanne has pleaded
her best case, so dismissal is without prejudice to her right to file a motion for leave to amend
that attaches the proposed amended pleading under Uniform Local Civil Rule 15. Any such
motion must be filed within 15 days of this Order.
                                                  7
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 8 of 11




perform it.’” Hale, 642 F.3d at 500 (quoting E.E.O.C. v. Chevron Phillips Chem. Co., 570 F.3d

606, 614 (5th Cir. 2009)).

       “‘Substantially limits’ is not meant to be a demanding standard.” 29 C.F.R.

§ 1630.2(j)(1)(ii). Nor “should [it] demand extensive analysis.” Id. § 1630.2(j)(1)(iii). Indeed,

the ADA Amendments Act of 2008 (“ADAAA”), which became effective in 2009, was intended

to expand the scope of the ADA’s protection. Id. § 1630.1(c)(4) (“The primary purpose of the

ADAAA is to make it easier for people with disabilities to obtain protection under the ADA.”).

Finally, major life activities include “caring for oneself, performing manual tasks, seeing,

hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning,

reading, concentrating, thinking, communicating, and working.” 42 U.S.C. § 12102(2)(A).

       Manhattan Nursing primarily contends that Ezenwanne failed to “state either that she was

substantially limited or that she was unable to work in a broad class of jobs.” Mot. [3] at 5

(citing Mora v. Univ. of Tex. Sw. Med. Ctr., 469 F. App’x 295, 297–98 (5th Cir. 2012)). As an

initial matter, these arguments stretch the Rule 12(b)(6) standard. Had Ezenwanne stated that

she was “substantially limited” or that she could not work “a broad class of jobs,” it would not

have mattered because the Court must ignore such conclusions. Iqbal, 556 U.S. at 678. The

question is whether she pleaded enough facts to state a plausible claim. Id. More particularly,

the Rule 12(b)(6) “standard ‘simply calls for enough fact to raise a reasonable expectation that

discovery will reveal evidence of’ the necessary claims or elements.” In re S. Scrap Material

Co., 541 F.3d at 587 (quoting Twombly, 550 U.S. at 556).

       Ezenwanne meets that test. She alleges that “her doctor told her that due to the stress of

the working environment and her resultant inability to focus and concentrate, she was unfit to

perform any job duties without appropriate accommodation.” Compl. [1] ¶ 8. That statement



                                                 8
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 9 of 11




must be viewed in the light most favorable to Ezenwanne. Ambac Assur. Corp., 815 F.3d at 199.

And in that light, a complete inability “to perform any job duties,” Compl. [1] ¶ 8 (emphasis

added), is enough to infer a plausible claim, even assuming she must ultimately prove that she

was “unable to work in a broad class of jobs,” Def.’s Mot. [3] at 7 (quoting Mora, 469 F. App’x

at 297).4

       One final point must be addressed. Ezenwanne alleges she could not perform any job

duties “without appropriate accommodation.” Compl. [1] ¶ 8. Manhattan Nursing, out of an

abundance of caution, argues that if this is intended to state a “failure to accommodate” claim,

then such claim must be dismissed. Mot. [3] at 6. Indeed, there are no factual allegations

suggesting a plausible claim on this point.

       Whether Ezenwanne intended a failure-to-accommodate claim is unclear—her Complaint

contains no counts or enumerated claims. But she did not respond to this argument in

Defendant’s brief, so the Court treats it as conceded. United States v. Reagan, 596 F.3d 251,

254–55 (5th Cir. 2010) (defendant’s failure to offer any “arguments or explanation . . . is a

failure to brief and constitutes waiver”); Taylor v. Hinds Cty. Dep’t of Human Servs., No. 3:12-

CV-729-HTW-LRA, 2013 WL 5406485, at *6 (S.D. Miss. Sept. 25, 2013) (“In light of the

Plaintiff’s failure to respond to certain arguments raised by the defendants, she concedes them.”).

Manhattan Nursing’s motion is granted to the extent Ezenwanne intended to allege a failure-to-




4
  Whether Ezenwanne must make that showing remains to be seen. The broad-class-of-jobs
language from Mora quotes Sutton v. United Airlines, Inc., 527 U.S. 471 (1999), which was
based on the law that existed before Congress adopted the ADAAA. See Conner v. La. Dep’t of
Health & Hosps., 534 F. App’x 245, 248 (5th Cir. 2013) (noting that the Sutton definition of
“substantially limits” applied “pre-2009 law”). Neither party analyzed this issue under post-
ADAAA law or the accompanying federal regulations, so the Court will withhold further
comment.

                                                 9
     Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 10 of 11




accommodate claim, but is otherwise denied regarding the disability claim related to her

termination from employment.

       C.      Retaliation

       “To state a Title VII retaliation claim, the Plaintiff must allege facts that tend to establish:

(1) [she] engaged in an activity protected by Title VII; (2) an adverse employment action

occurred; and (3) a causal link existed between the protected activity and the adverse action.”

Richards v. JRK Prop. Holdings, 405 F. App’x 829, 831 (citing Gee v. Principi, 289 F.3d 342,

345 (5th Cir. 2002)).

       Manhattan Nursing’s arguments as to this claim place form over substance. It first faults

Ezenwanne for failing to specifically identify the alleged protected activity. Def.’s Mot. [3] at 7.

That issue should be clear enough—Ezenwanne filed a charge of discrimination with the EEOC

and attached it to her Complaint. See Charge of Discrimination [1-1]. “Filing an EEOC charge

is clearly a protected activity.” DeHart v. Baker Hughes Oilfield Operations, Inc., 214 F. App’x

437, 442 (5th Cir. 2007).

       Acknowledging the obvious, Manhattan Nursing then claims that if the EEOC charge of

discrimination is the alleged protected activity, then Ezenwanne failed to “assert that any of the

allegedly retaliatory activities presented in her Complaint took place after such Charges were

filed.” Def.’s Mot. [3] at 7. While Ezenwanne may not have spelled things out that directly in

her Complaint, she did attach the EEOC charges and referenced them in her Complaint. As

noted above, the Court may consider “documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.’” Dorsey, 540 F.3d at 338. Considering

the attachments, the timeline is obvious. Ezenwanne filed the first charge on November 13,

2019. See Charge of Discrimination [1-1]. The first day she returned from medical leave after



                                                 10
      Case 3:20-cv-00085-DPJ-FKB Document 11 Filed 07/13/20 Page 11 of 11




filing this charge, she was fired. See Charge of Discrimination [1-3]. Manhattan Nursing

received sufficient notice of alleged retaliation after protected activity, and Ezenwanne has

pleaded “enough fact to raise a reasonable expectation that discovery will reveal evidence of’ the

necessary claims or elements.” In re S. Scrap Material Co. 541 F.3d at 587 (citation omitted).

Manhattan Nursing’s motion is denied as to the retaliation claim.

IV.       Conclusion

          The Court has considered all arguments. Those not addressed would not change the

outcome. For the reasons stated, Manhattan Nursing’s Motion to Dismiss [3] is granted as to

Ezenwanne’s hostile-work-environment and failure-to-accommodate claims but is otherwise

denied.

          SO ORDERED AND ADJUDGED this the 13th day of July, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                11
